Byington v Huling (2022 NY Slip Op 03649)





Byington v Huling


2022 NY Slip Op 03649


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, CURRAN, AND BANNISTER, JJ.


479 CA 21-00928

[*1]DAVID A. BYINGTON, PLAINTIFF-RESPONDENT,
vNICHOLAS J. HULING, PHELPS SUNGAS, INC., DEFENDANTS-RESPONDENTS, AND TIMOTHY LEE MOON, DEFENDANT-APPELLANT. 


SMITH SOVIK KENDRICK SUGNET, P.C., WILLIAMSVILLE (JACLYN S. WANEMAKER OF COUNSEL), FOR DEFENDANT-APPELLANT.

	Appeal from an order of the Supreme Court, Wayne County (John B. Nesbitt, A.J.), entered June 10, 2021. The order denied the motion of defendant Timothy Lee Moon for summary judgment dismissing the amended complaint and all cross claims against him. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court